Exhibit 10.47

EDUCATION BUSINESS PARTNER AGREEMENT

between

Computer Software Innovations, Inc. (CSI) dba CSI Technology Outfitters

and

PROMETHEAN INC.

© PROMETHEAN INC. 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

RECITALS

     1   

1.

     DEFINITIONS.      1   

2.

     BUSINESS AS AUTHORIZED BUSINESS PARTNER.      1       2.1      Right to
Market and Resell Products.      1       2.2      Access to Marketing
Collateral.      1       2.3      Use of Authorized Logo.      1       2.4     
Access to Business Partner Portal and Access to PPS.      1       2.5     
Pre-Sale and Bid Response Support.      1       2.6      Marketing Development
Funds.      2       2.7      Opportunity Registration Programs.      2   

3.

     PRICING; DISCOUNTS; LIMITED EXCLUSIVITY.      2       3.1      Price List.
     2       3.2      Discounts.      2       3.3      Internet Sales.      2   
   3.4      Discounts on Promethean Demo Equipment.      3       3.5      Terms
of Application of Discounts and Similar Items.      3   

4.

     TERM.      3   

5.

     BUSINESS PARTNER REQUIREMENTS AND CUSTOMER ACCOUNTS.      3       5.1     
Requirements of each Business Partner.      3       5.2      Basic Sales
Requirements; Adjustments.      3       5.3      Underperformance.      3      
5.4      Reporting Obligations With Respect to Underperformance.      4      
5.6      Enterprise Accounts.      4   

6.

     PURCHASES, PAYMENTS AND RETURNS.      4       6.1      Purchase Orders.   
  4       6.2      Acceptance of Orders.      5       6.3      Product
Availability.      5       6.4      Payment; Credit Terms; Title; and Risk.     
5       6.5      Returns; Limited Liability; Remedies and Exclusions.      6   

7.

     ADDITIONAL COVENANTS AND OBLIGATIONS OF THE BUSINESS PARTNER.      7      
7.1      Marketing and Other Obligations of the Business Partner.      7      
7.2      Compliance with Laws and Policies.      8       7.3      Additional
Statements.      8       7.4      Inspection Rights.      9       7.5      Sales
and Use Tax Laws.      9       7.6      Certified Installer Status, Installation
Terms.      9       7.7      Warranties and Other Support Obligations.      9   
   7.8      Background Checks for Employees Who Enter Onto Customer Sites.     
11       7.9      Obligations related to the Sale of Channel One News InterActiv
Products.      11   

8.

     INTELLECTUAL PROPERTY RIGHTS.      11   

9.

     MUTUAL NON-SOLICITATION.      12   

10.

     ADDITIONAL REPRESENTATIONS and Warranties OF the BUSINESS PARTNER.      12
  

11.

     MUTUAL INDEMNIFICATION.      12   

12.

     CONFIDENTIALITY AND NON-DISCLOSURE.      13   



--------------------------------------------------------------------------------

13.

     EARLY TERMINATION.      14       13.1      By Either Party.      14      
13.2      By Promethean.      14   

14.

     RIGHTS UPON TERMINATION.      14   

15.

     NOTICES.      15   

16.

     FORCE MAJEURE.      15   

17.

     ASSIGNMENT.      16   

18.

     EXPORT.      16   

19.

     DISPUTE RESOLUTION.      16   

20.

     HEADINGS.      16   

21.

     RELATIONSHIP BETWEEN PROMETHEAN AND BUSINESS PARTNER.      16   

22.

     ENTIRE AGREEMENT; SEVERABILITY; WAIVER; RELEASE.      16   

23.

     GOVERNING LAW.      17   

Exhibit A

     19   

PREMIER EDUCATION BUSINESS PARTNER REQUIREMENTS.

     19   

1.

     Annual Revenue.      19   

2.

     New Account Targets.      19   

3.

     Office and Marketing/Sales Manager.      19   

4.

     Sales Representatives.      19   

5.

     Teacher and Learning Consultant (“TLC”).      20   

6.

     Demonstration Equipment.      20   

7.

     No Competing Products.      20   

8.

     Non-Solicitation.      20   

9.

     General Requirements.      20   

10.

     Premier Education Business Partner Attach Rate Goals.      21    SCHEDULE 1
     22   

DEFINED TERMS.

     22    SCHEDULE 2.1      26   

TERRITORIES.

     26   



--------------------------------------------------------------------------------

EDUCATION BUSINESS PARTNER AGREEMENT

THIS EDUCATION BUSINESS PARTNER AGREEMENT (this “Agreement”) is effective as of
January 3, 2012 (the “Effective Date”), by and between Promethean, Inc., with
its principal place of business at 1165 Sanctuary Parkway, Suite 400 Alpharetta,
Georgia 30009 (“Promethean”), and Computer Software Innovations, Inc. dba CSI
Technology Outfitters (“CSI” or the “Business Partner”) with its principal place
of business at 900 East Main Street, Suite T, Easley, SC 29640. Promethean and
Business Partner are sometimes collectively referred to herein as the “parties.”

RECITALS

WHEREAS, by executing this Agreement the parties acknowledge and agree that this
Agreement supersedes and replaces in all respects any prior agreement;

WHEREAS, this Agreement, together with the all schedules and exhibits are
attached hereto are incorporated herein by reference and, taken together with
this Agreement, including the foregoing Recitals, shall constitute but a single
agreement; and

IN CONSIDERATION OF THE MUTUAL COVENANTS CONTAINED IN THIS AGREEMENT, it is
agreed by and between the parties as follows:

 

1. DEFINITIONS. Any capitalized terms not otherwise defined in this Agreement
shall have the meaning assigned to such term in Schedule 1.

2. BUSINESS AS AUTHORIZED BUSINESS PARTNER.

2.1 Right to Market and Resell Products. Subject to Section 3 and Section 5.6
herein, Promethean grants to the Business Partner the non-exclusive right,
during the Term, to market and resell the Products to the Education Market in
the Territory identified in Schedule 2.1 in accordance with the terms of this
Agreement and subject to the requirements set forth in Exhibit A. Marketing,
sales or other distribution of Products by the Business Partner outside the
Education Market or to the Education Market but outside the Territory are
strictly prohibited unless approved in writing by Promethean’s Vice President of
Channels, North America, which approval may be withheld in such person’s sole
discretion.

2.2 Access to Marketing Collateral. Promethean will make its standard marketing
collateral available to the Business Partner in the English language.

2.3 Use of Authorized Logo. The Business Partner shall have the right (subject
to Section 9) to utilize Promethean’s Marks on packaging, collateral, event
signage, documentation, web advertising, and other promotional material in
accordance with the Promethean Policies.

2.4 Access to Business Partner Portal and Access to PPS. The Business Partner
shall receive up to 10 licenses at no cost for the use of the Promethean Partner
System (“PPS”). The Business Partner will be issued a user ID and password to
access and utilize the PPS. Additional licenses may be at Business Partner’s
cost. The Business Partner will ensure that user IDs and passwords issued by
Promethean shall only be used by the Business Partner’s employees. The Business
Partner shall request access to the Partner Portal at
http://partner.prometheanworld.com.

2.5 Pre-Sale and Bid Response Support. Promethean will, in its discretion,
provide such support and assistance to the Business Partner in connection with
coordinating leads, proposals, and bid responses as Promethean deems necessary
and reasonable.

 

      ¨       ¨     Business Partner   DD     Promethean   LW Revised 2/2011  
CONFIDENTIAL   Page 1



--------------------------------------------------------------------------------

EDUCATION BUSINESS PARTNER AGREEMENT

 

2.6 Marketing Development Funds. Promethean’s Marketing Development Fund (“MDF”)
Program is available to the Business Partner at the sole discretion of
Promethean. The Business Partner is authorized to participate in the Program so
long as the Business Partner is current as to its account balance with
Promethean and otherwise following Promethean’s MDF Guidelines which shall be
made available to the Business Partner. The following are NOT included in any
MDF Program: Sales of Enhanced Warranties, Products purchased under campaigns,
promotions, and special pricing programs or incentives unless otherwise approved
in writing by Promethean. All orders that have been given special bid or deal
desk pricing are not subject to MDF accrual.

2.7 Opportunity Registration Programs. Promethean reserves the right at any time
and from time to time to establish an opportunity registration program. The
purpose of such a program would be to provide additional discounts or rebates
(as determined by Promethean from time to time) to eligible business partners
who actively identify, develop and close certain selected sales opportunities on
qualifying products and services. If such a program is introduced, participation
shall be in Promethean’s sole discretion and the program shall be subject to the
terms and conditions of this Agreement as well as any requirements set forth in
the registration program. Each such program will set forth the program
guidelines, the defined opportunities, the products included, and the defined
program requirements and registration criteria. Promethean shall have the right
to audit the Business Partner’s records related to such sales in which the
Business Partner received additional discount as a result of an opportunity
registration. If, upon investigation, Promethean determines that the Business
Partner obtained a registration through deceit or fraud, Promethean has the
right to invoice the Business Partner for the additional discount earned by the
Business Partner as a result of the registration as well as to remove the
Business Partner from future registration opportunities.

3. PRICING; DISCOUNTS; LIMITED EXCLUSIVITY.

3.1 Price List. Subject to any discounts, rebates, or other incentives in this
Section 3, the Business Partner shall pay Promethean the per-unit prices
detailed in the Price List. Promethean may change the prices on the Price List
upon thirty (30) days prior notification to the Business Partner through the
Partner Portal or otherwise, but at least via e-mail. Within ten (10) calendar
days of such price change notification, Business Partner shall report all
Products in its inventory that have been the subject of any price decrease in
order for Promethean to compute, and apply to Business Partner’s account, a
credit corresponding to such Products. The price change shall apply to all
Products in Business Partner’s inventory or on route to the Business Partner as
of the date of the price change. The price change shall not apply to Products
already shipped to Customers Prices listed on the Price List are based on Ex
Works terms, and are exclusive of shipping costs, reasonable handling fees,
insurance costs, and applicable taxes and duties, which actual costs, handling
fees, taxes and duties shall be billed to, paid by and the sole responsibility
of the Business Partner. If the Business Partner orders full containers direct
from China, the prices listed on the Price List are based on CPT terms. Where
the Price List contains any references to MSRP or RSP the parties acknowledge
that these are suggestive only.

3.2 Discounts. The Business Partner shall be entitled to the discounts off of
MSRP set forth in the then-current Price List. In addition, Promethean shall, in
its discretion, have the ability to offer additional discounts to the Business
Partner under a registration program or otherwise. Such additional discounts may
be accompanied by specific terms and conditions. All volume pricing requests and
related inquiries should be submitted in writing to Promethean’s Vice President
of Sales. In the event Promethean offers special pricing, discounts, promotions
or campaigns to Customers, Promethean has the right to audit the Business
Partner’s financial records related to such sales to ensure that the special
pricing or discount was, in fact, offered to the Customer.

3.3 Internet Sales. No payments will be due from Promethean to the Business
Partner for any Internet Sales of downloads from Promethean Planet or software
by the Customer unless approved in writing by Promethean’s Vice President of
Channels, North America. Additionally, no payments will be due to the Business
Partners for internet sales by Promethean of on-line professional development
training unless approved in writing by Promethean’s Vice President of Channels,
North America.

 

      ¨       ¨     Business Partner   DD     Promethean   LW Revised 2/2011  
CONFIDENTIAL   Page 2



--------------------------------------------------------------------------------

EDUCATION BUSINESS PARTNER AGREEMENT

 

3.4 Discounts on Promethean Demo Equipment. The Business Partner shall receive a
fifty-eight percent (58%) discount off MSRP on certain Products purchased by the
Business Partner for demonstration use and not for resale. In purchasing
Products for demonstration purposes, the Business Partner shall ensure that (i)
the equipment is for bona fide demonstration purposes; (ii) such Products are
not resold within six (6) months of their initial purchase; and (iii) that such
Products are identified as “used” equipment and not resold at any time as though
they are new Products.

3.5 Terms of Application of Discounts and Similar Items. The availability of all
discounts and similar adjustments to either the purchase price of any Products
or any amounts due by Promethean to the Business Partner shall be subject to
final determination by Promethean in its reasonable discretion.

4. TERM. Subject to the early termination provisions in Section 13 of this
Agreement, the Term shall take effect on the Effective Date and conclude at the
close of business on December 31, 2012 (the “Termination Date”), provided,
however, that thereafter the Term of this Agreement shall automatically renew
for additional one-year periods (i.e., January 1 to December 31) unless either
party provides written notice to the other of its intent to terminate this
Agreement on or prior to the 30th day immediately preceding the applicable
Termination Date. However, Promethean may terminate this agreement at any time
for any reason upon thirty (30) days written notice to the Business Partner.

5. BUSINESS PARTNER REQUIREMENTS AND CUSTOMER ACCOUNTS.

5.1 Requirements of each Business Partner. The Business Partner shall be
required to meet and maintain

certain requirements. Those specific requirements are set forth in Exhibit A.

5.2 Basic Sales Requirements; Adjustments. The Business Partner’s current
annualized quarterly revenue targets and Annual Revenue Target for the
Territories as well as any Attach Rate requirements for sales of certain
Products are set out in Exhibit A.

Promethean shall update Exhibit A by January 31st of each calendar year of the
Term (or as soon as practicable thereafter) to reflect applicable quarterly
targets and the then-current Annual Target. Promethean shall also have the
unilateral right to revise Exhibit A at any time upon the occurrence of any
significant shift in overall market demand or any other event that Promethean
reasonably believes will significantly increase the potential market for the
sale of Products. Promethean will evaluate all updates and modifications to
Exhibit A in good faith.

5.3 Underperformance.

(a) With respect to each of the calendar years of the Term, and in addition to
any other rights available to Promethean under this Agreement, to the extent the
Business Partner fails to meet any or all of the requirements in Exhibit A, then
Promethean may (i) establish and implement a Performance Improvement Plan
(“PIP”); (ii) require that if the Business Partner desires to continue doing
business with Promethean, it must be at a different partner level which might
include a reduction in discount levels; (iii) remove a region from Business
Partner’s Territory; or (iv) terminate the Agreement.

(b) If, in Promethean’s sole discretion, a PIP is required, Promethean will
issue a proposed PIP to the Business Partner. Business Partner shall have ten
(10) business days after receiving the proposed PIP to provide comments to
Promethean. It shall be in the sole discretion of Promethean whether to amend
the proposed PIP based on those comments. Promethean shall issue the final
version of the PIP to the Business Partner within ten (10) business days of
receiving any comments from the Business Partner and both parties will execute
the final PIP.

 

      ¨       ¨     Business Partner   DD     Promethean   LW Revised 2/2011  
CONFIDENTIAL   Page 3



--------------------------------------------------------------------------------

EDUCATION BUSINESS PARTNER AGREEMENT

 

(c) The PIP shall, as reasonably determined by Promethean, provide specific,
measurable goals that must be achieved by the Business Partner over a period of
between thirty (30) to ninety (90) days as determined by Promethean. Should the
Business Partner fail to achieve the PIP to the satisfaction of Promethean, then
Promethean shall have the right, in its discretion, upon seven (7) days prior
written notice, to either: (i) revise and extend the time period for the PIP;
(ii) remove a region from the Business Partner’s Territory set forth on Schedule
2.1; (iii) re-assign such region to another business partner; (iv) require that
the Business Partner do business with Promethean at a different partner level;
and/or (v) terminate this Agreement, without any compensation to Business
Partner. Promethean’s determinations regarding achievement of measurable goals
pursuant to this Section 5 will be based, in part, on the reports the Business
Partner is required to prepare and provide to Promethean in accordance with
Section 7.1 of this Agreement. Accordingly, the Business Partner acknowledges
and agrees that its failure to comply in all material respects with the
requirements of Section 7.1 of this Agreement may result in Promethean’s
determination, in its sole discretion, that the Business Partner has failed to
meet the requirements set forth in Section 5.2.

5.4 Reporting Obligations With Respect to Underperformance. In the event of a
removal of a certain region from Schedule 2.1 in accordance with Section 5.3
above, the Business Partner shall provide Promethean with all necessary
information concerning outstanding or prospective orders by such Customers which
Promethean may wish to meet.

5.5 Non-Solicitation of Certain Enterprise Accounts. The Business Partner
understands and agrees that Promethean has identified certain schools and/or
school districts as Enterprise Accounts in the Territory. Promethean may, in its
sole discretion assign one or more Enterprise Accounts to a particular business
partner as Promethean’s preferred reseller in those Enterprise Accounts.
Business Partner agrees during the Term of this Agreement not to solicit (with
respect to Promethean Products) those Enterprise Accounts in the Territory which
have been specifically assigned by Promethean to another business partner
without the express written permission of Promethean’s Vice President of Sales,
North America. A complete list of Enterprise Accounts in the Territory can be
obtained from Promethean’s Vice President of Enterprise Sales upon request.

5.6 Enterprise Accounts. If an Enterprise Account is included in Business
Partner’s Territory and Promethean becomes aware of issues, deficiencies, or
problems with how the Business Partner is servicing that Enterprise Account,
Promethean will immediately notify the Business Partner in writing of such
concerns. Within ten (10) days of such notice, Promethean and the Business
Partner will jointly agree in writing to a Performance Improvement Plan (“PIP”)
the terms of which shall ultimately be within Promethean’s sole discretion. The
PIP shall provide specific, measurable goals that must be achieved by the
Business Partner over a period of time to be specified of between thirty (30)
and ninety (90) days depending on the PIP. Should the Business Partner fail to
achieve the PIP to the satisfaction of Promethean within that period, then
Promethean shall have the right, in its discretion and without any compensation
to the Business Partner, to remove that Enterprise Account from the Business
Partner’s Territory temporarily or permanently or modify the terms of any
existing teaming agreement, and market, sell and distribute Products directly to
any Enterprise Account. In the event that Promethean desires the Business
Partner’s assistance with the handling of an Enterprise Account, Promethean and
Business Partner shall execute a separate written support agreement in form and
substance acceptable to Promethean.

6. PURCHASES, PAYMENTS AND RETURNS.

6.1 Purchase Orders. All Product orders shall be submitted through the PPS
(Promethean’s Partner System)

and processed in accordance with Promethean’s Web Order Entry Terms and
Conditions of Sale which can be found in the PPS (to the extent that there is
any conflict between the provisions of Promethean’s Web Order Entry Terms

 

      ¨       ¨     Business Partner   DD     Promethean   LW Revised 2/2011  
CONFIDENTIAL   Page 4



--------------------------------------------------------------------------------

EDUCATION BUSINESS PARTNER AGREEMENT

 

and Conditions of Sale and this Agreement, the provision of this Agreement or
any amendment to this Agreement between the parties in writing will prevail).
For Purchase Orders that contain a Channel One News product (whether On-Demand
or Simultaneous Playback), the Business Partner shall attach a copy of the
Channel One News InterActiv Subscription Agreement signed by the Customer. If
the signed Channel One News InterActiv Subscription Agreement is not attached
with the Purchase Order, the Purchase Order will be rejected by Promethean.

6.2 Acceptance of Orders. The acceptance of orders for the Products shall be at
the discretion of Promethean and at all times shall be subject to: (i)
availability of the Products; (ii) the Business Partner’s full compliance with
the terms and conditions of this Agreement; and (iii) Promethean being satisfied
that the Business Partner is of appropriate financial standing. Nothing in this
Agreement shall require Promethean to give the Business Partner any right of
priority over Promethean’s other business partners. Additionally, Promethean
reserves the right to require the Business Partner to purchase some or all
Product through a third party distribution company authorized by Promethean to
sell Product. In such event, Promethean will provide thirty (30) days advanced
written notice to the Business Partner and will work with Business Partner in
good faith to transition to such an arrangement so as not to significantly
affect Business Partner’s business with its customers with respect to
Promethean’s Products. In such event, the Business Partner will enter into a
separate commercial agreement with that third party distribution company. If the
Product pricing from the third party distribution company is significantly more
than the pricing offered by Promethean, the Business Partner shall have the
right to terminate this Agreement upon thirty (30) days advanced written notice
to Promethean.

6.3 Product Availability. The Business Partner understands and agrees that
Promethean has the right, at any time, to modify or discontinue the production
and/or distribution of any Products and Promethean will provide to

the Business Partner, where practicable, reasonable notice of the same.

6.4 Payment; Credit Terms; Title; and Risk.

(a) Payment. The price for the Products and any associated taxes will be
invoiced in and payable in U.S. dollars. Terms of payment are thirty (30)
calendar days from date of invoice unless otherwise agreed by Promethean in
writing. After thirty (30) days, interest will accrue on unpaid balances at a
rate of 1.5% simple interest per month, and Promethean shall thereafter have the
right to offset any discounts, credits, development funds, or other similar
amounts due/payable to the Business Partner under this Agreement against amounts
due Promethean from time to time. All written statements of balances owing from
the Business Partner to Promethean shall be deemed to be accepted by the
Business Partner unless objected to in writing within thirty (30) days after the
date of confirmed receipt of such statement. Payment to Promethean is not
contingent on Business Partner’s receipt of any payments from Customers.

(b) Credit Requirements; Limits; Adjustment. Promethean may, from time to time
and in its discretion, establish and/or adjust a credit limit for the purchase
of Products by the Business Partner. The Business Partner acknowledges and
agrees that Promethean may periodically review the Business Partner’s financial
and credit information as deemed appropriate by Promethean.

Promethean reserves the right to hold all orders if the balance of the Business
Partner’s credit account exceeds its established credit limit and/or if
Promethean is aware of any other occurrence or circumstance which it reasonably
believes could have or has had an adverse impact on the Business Partner’s
ability to pay its obligations as they come due, and to demand pre-payment on
purchase orders until such time as the Business Partner pays all outstanding
late and over-credit-limit invoices.

In the event that (i) a purchase order exceeds the Business Partner’s
established credit limit, (ii) the Business Partner’s purchase orders are placed
on hold by Promethean as a result of the Business Partner’s inability to tender
payment to Promethean in accordance with the terms of this Agreement, or (iii)
Promethean is aware of any other occurrence or

 

      ¨       ¨     Business Partner   DD     Promethean   LW Revised 2/2011  
CONFIDENTIAL   Page 5



--------------------------------------------------------------------------------

EDUCATION BUSINESS PARTNER AGREEMENT

 

circumstance which it reasonably believes could have or has had an adverse
impact on the Business Partner’s ability to pay its obligations as they come
due, then Promethean may, in addition to any other rights it may have under this
Agreement, accept purchase orders directly from the Business Partner’s Customers
and, upon payment, offset (A) any amounts received by Promethean in excess of
the sums which would have otherwise be due by the Business Partner for the same
order(s) against (B) any amounts due to Promethean from the Business Partner.
Excess sums (if any) will be distributed to the Business Partner as soon as
practicable. Where Promethean exercises this right, it will be entitled to
charge a handling fee to the Business Partner on account of any costs incurred
by Promethean in satisfying the relevant order.

(c) Taxes. Any tax, fee, levy, assessment, exaction, imposition, or other
similar amount applicable to the sale of Products pursuant to this Agreement,
including import duties, and all other amounts levied or imposed by any foreign,
federal, state, provincial, local, municipal, or other governmental authorities
resulting from sale of Products to Customers (“Levies”) shall be the
responsibility of the Business Partner. Tax-exemption certificates of the
Business Partner must be supplied to Promethean for any exemptions from such
items which may be required to release Promethean from the liability for
collection, including, without limitation the resale exemption certificates set
forth in Section 7.5 of this Agreement. Promethean is not responsible for the
collection of such Levies at the time any Products are sold and the Business
Partner shall indemnify and hold Promethean harmless from any taxes or claims,
costs, or any other liability of any nature whatsoever related to taxes
associated with the Business Partners’ sale of Products to Customers. Promethean
shall deliver Products free and clear of and will indemnify and hold Business
Partner harmless from any liens and encumbrances on such Products.

(d) Reconciliation and Waiver. Subject to any shorter limitations set forth in
this Agreement, the Business Partner agrees (i) to reconcile any/all accounting
issues related to this Agreement with Promethean on a regular basis; (ii) that
it will notify Promethean of any accounting claim arising under this Agreement
within one (1) year from the date of the transaction giving rise to the claim;
and (iii) that any claims not raised in the one (1) year period above shall be
waived.

(e) Title and Risk. The risk and title in the Products shall pass to the
Business Partner upon delivery of the Products. However, if at any time
Promethean determines upon reasonable belief that the Business Partner may have
difficulty paying Promethean for the Products purchased, upon thirty (30) days
prior written notice to the Business Partner, Promethean may change the term of
this provision such that title to the Products shall not pass to the Business
Partner until Promethean has received payment in full in cleared funds. In such
event, until title to the Products has passed to the Business Partner, the
Business Partner shall: (i) hold the Products on a fiduciary basis as
Promethean’s bailee; (ii) store the Products separately from the other Products
held by the Business Partner so that they remain readily identifiable as
Promethean’s property; (iii) not remove, deface, or obscure any identifying mark
or packaging on or relating to the Products; (iv) maintain the Products in
satisfactory condition and keep them insured against all risks for their full
price from the date of delivery; (v) notify Promethean immediately if it becomes
subject to any of the events listed in clause 13.2(d); and (vi) give Promethean
such information relating to the Products as Promethean may require from time to
time, provided that the Business Partner may resell or use the Products in the
ordinary course of its business.

6.5 Returns; Limited Liability; Remedies and Exclusions.

(a) Returns. Returns for defective Products as well as any other request for
return will be made in accordance with Promethean’s policy for returns, as
amended from time to time and made available through the Partner Portal.

(b) Limited Warranty. PROMETHEAN EXPRESSLY DISCLAIMS ALL WARRANTIES, CONDITIONS
AND REPRESENTATIONS WITH REGARD TO THE PRODUCTS, INCLUDING WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, UNLESS OTHERWISE EXPRESSLY
STATED IN THIS AGREEMENT OR ANY PRODUCT MATERIALS OR DOCUMENTATION.

 

      ¨       ¨     Business Partner   DD     Promethean   LW Revised 2/2011  
CONFIDENTIAL   Page 6



--------------------------------------------------------------------------------

EDUCATION BUSINESS PARTNER AGREEMENT

 

(c) Limitation of Liability. Unless otherwise required by applicable law and
except for the indemnity obligations of Section 11, Promethean’s total
cumulative liability to the Business Partner pursuant to this Agreement shall be
limited to 100% of the amounts actually paid by the Business Partner to
Promethean during the then-current term of this Agreement. The limits on
liability do not apply to any liability or remedy for fraud, gross negligence,
or intentional or willful misconduct. In the absence of fraud, gross negligence,
or intentional or willful misconduct, unless otherwise required by applicable
law and except for the indemnity obligations of Section 11, neither Promethean
nor Business Partner shall be liable to the other in contract or tort (including
negligence or breach of statutory duty) or otherwise for any damages, for loss
(whether direct or indirect) of actual or anticipated profits or revenues, loss
of goodwill or reputation, business interruption, loss of or damage to data or
records, loss of business, or for any indirect damages of whatever nature
(including without limitation, consequential, punitive, incidental or special
damages) arising out of or concerning this Agreement.

7. ADDITIONAL COVENANTS AND OBLIGATIONS OF THE BUSINESS PARTNER.

7.1 Marketing and Other Obligations of the Business Partner. The Business
Partner shall at all times use its commercially reasonable efforts to market,
stimulate interest in, promote and sell, the Products and diligently pursue all
other sales leads provided by Promethean. In particular and without limiting the
generality of the foregoing and in addition to the requirements set forth in
Exhibit A, the Business Partner shall at its own cost and expense:

(a) Maintain adequate office facilities and staff to support sales;

(b) Execute, according to commercially reasonable efforts, all marketing plans
in which Promethean involves the Business Partner, including any national
campaigns to promote the Products which are relevant to the Accounts;

(c) Comply with all Promethean Policies regarding the use and display of
Promethean’s Marks which is set forth in Promethean’s Brand Guidelines which
shall be available to the Business Partner through the Partner Portal;

(d) Accurately complete, maintain, and timely submit the following information
to Promethean through the PPS on a monthly basis:

 

  i.

Sales lead information and projected sales forecasts for the Products for the
month and on a rolling twelve (12) month basis. Sales lead and forecasting
information shall include school or school district name, products, quantity of
each product, and anticipated close date and shall be received by Promethean no
later than the 30th day following each month;

 

  ii. Sell-through reports with Customer names, addresses, Products sold,
Products delivery date, and Product serial numbers, which reports shall be in
the form specified by Promethean and which shall be received by Promethean no
later than seven (7) business days following the end of the month;

 

  iii. All reports required by the Promethean Certified Installer Agreement (if
one exists with the Business Partner);

 

  iv. A list of all damaged or defective Products; and

 

  v. Any other information reasonably requested by Promethean pertaining to the
business of the Business Partner with Promethean from time to time.

 

      ¨       ¨     Business Partner   DD     Promethean   LW Revised 2/2011  
CONFIDENTIAL   Page 7



--------------------------------------------------------------------------------

EDUCATION BUSINESS PARTNER AGREEMENT

 

(e) Submit and execute upon the Business Plan to the reasonable satisfaction of
Promethean. The Business Plan shall be submitted to Promethean (through the
Partner Portal or as otherwise designated by Promethean) within sixty (60) days
of the Effective Date and at least forty-five (45) days prior to the beginning
of any subsequent year of the Term;

(f) Assist Promethean in assessing market requirements for the Products in terms
of quality, capability and other features so long as the Business Partner is not
restricted by contract or by law from providing such information;

(g) Notify Promethean of comments, suggestions, complaints, or concerns from
Customers regarding the Products;

(h) Maintain in force during the Term and for a period of six (6) years
thereafter such insurance policies as are appropriate and adequate having regard
to its obligations and liabilities under this Agreement, including but not
limited to: (i) at least $1,000,000 in general commercial liability insurance
per occurrence and $5,000,000 aggregate; and (ii) the statutory minimum amount
of worker’s compensation insurance;

(i) Maintain and be solely responsible for all annual subscription, license fees
or other maintenance fees required by third parties during the Term to provide
for the Business Partner to have access to the PPS.

The Business Partner’s failure to promptly comply in all material respects with
the reporting and other requirements set forth in this Section 7.1 shall be
deemed to be a material breach of this Agreement.

7.2 Compliance with Laws and Policies. The Business Partner and its Sales
Representatives, employees and agents shall at all times have knowledge of and
comply with all: (a) Laws, including the procurement of permits and licenses
when required; (b) Customer Policies; (c) Business Partner Policies; and (d)
Promethean Policies including Promethean’s Code of Ethics and Standard of
Business Conduct (which may be viewed as a PDF file at www.prometheanworld.com
under the Social Responsibility subheading). The Business Partner shall
immediately notify Promethean in writing of any circumstances which may lead to
any investigation or claim against the Business Partner or Promethean arising
out of or related to any violation of Laws, Customer Policies, Business Partner
Policies, and/or Promethean Polices after becoming aware of the same.

7.3 Additional Statements. In promoting the sale and use of Products under this
Agreement, the Business Partner and its Resellers, Sales Representatives,
employees and agents shall only make or provide representations, warranties, or
other statements concerning the use or functionality of the Products as well as
the Warranties provided or purchased for those Products consistent with
Promethean’s standard published marketing materials (including all limitations
and disclaimers) and Promethean policies, or otherwise approved in writing by
Promethean’s Vice President of Channels, Americas. If the Business Partner or
any of its Resellers, Sales Representatives, employees or agents make statements
other than in accordance with the preceding sentence then:

(a) The Business Partner shall defend, indemnify and hold Promethean harmless
from and against any loss, liability, claim, damage, expense (including the
costs of investigation and defense and Promethean’s reasonable attorneys’ fees
and expenses) incurred by Promethean arising from or in connection with any
statement made by the Business Partner or any of its Resellers, Sales
Representatives, employees or agents statements in violation of this Section
7.3; and

(b) Promethean shall be entitled to terminate this Agreement in the event that
any statements made by the Business Partner (other than in accordance with
Promethean’s standard published marketing materials) damages the reputation of
Promethean.

 

      ¨       ¨     Business Partner   DD     Promethean   LW Revised 2/2011  
CONFIDENTIAL   Page 8



--------------------------------------------------------------------------------

EDUCATION BUSINESS PARTNER AGREEMENT

 

7.4 Inspection Rights. Throughout the Term, the Business Partner shall keep
accurate up-to-date copies and records of all documentation pertaining to the
procurement of and sale of the Products and any other activities under this
Agreement, including without limitation, all purchase orders, invoices,
receipts, account ledgers, and inventory lists. Upon at least five (5) days
prior written notice, the Business Partner shall permit Promethean or its
independent designated representatives to review or audit any requested records,
as well as the party’s physical inventory of Products, during normal business
hours, at the Business Partner’s location(s), for purposes of determining the
Business Partner’s compliance with this Agreement, and shall make
representatives of the Business Partner available to meet with Promethean or its
independent designated representatives for the purpose of responding to and
answering questions arising out of Promethean’s exercise of its rights under
this Section 7.4. Business Partner reserves the right to require independent
representatives to sign a nondisclosure agreement covering all non- Promethean
Business Partner Agreement encompassed information it may encounter in the
process of reviewing the Business Partner records barring the disclosure of that
information from Promethean or any other party.

7.5 Sales and Use Tax Laws. In order to ensure compliance with all applicable
sales and use tax laws, the Business Partner shall immediately furnish
Promethean with a copy of such party’s current resale exemption certificate
covering all locations where Promethean drop ships Products on the Business
Partner’s behalf. In the event a valid certificate is not provided to Promethean
prior to a Product order being place, Promethean will charge an appropriate
sales tax, which rate may vary based on the Product delivery address.

7.6 Certified Installer Status, Installation Terms. In order for the Business
Partner to perform installation of any of the Products, the Business Partner
must be a “Promethean Certified Installer” and such Business Partner must enter
into a separate Business Partner Installation Agreement with Promethean in form
and substance acceptable to Promethean. The Business Partner shall ensure that
its staff is adequately trained prior to offering any Product installation
services to Customers. Fully trained staff members will not be considered to be
“Promethean Certified Installers” in their own right and any accreditation or
delegation a staff member may have to act as a “Promethean Certified Installer”
shall cease upon the staff member leaving the Business Partner’s organization.

Nothing contained in this Agreement shall be deemed to grant the Business
Partner the exclusive right to offer installation services to any Account. The
Business Partner shall only provide installation services to those Accounts in
the Territory set forth in Schedule 2.1 (excluding any Enterprise Accounts in
the Territory which are specifically assigned to other business partners- a list
of which will be provided by Promethean’s Vice President of Enterprise Sales
upon request) unless Business Partner has obtained the prior written consent of
Promethean, which consent may be withheld in Promethean’s discretion. The
Business Partner shall also be solely responsible for, and shall defend,
indemnify and hold Promethean harmless from any and all claims, damages or
lawsuits (including Promethean’s reasonable attorneys’ fees and costs) arising
out of any installation services provided by the Business Partner, its
employees, and its agents.

The Business Partner shall recommend to the Customer that all Promethean
Products sold by the Business Partner to the Customer be installed (if
installation is required) by a Promethean Certified Installer. For Customers who
purchase any of Promethean’s Enhanced Warranties for any of the Products as set
forth in Section 7.7 herein, the Business Partner shall ensure that the Products
are registered and that the Enhanced Warranties for those Products are activated
by either the Business Partner or the Promethean Certified Installer (if
different from the Business Partner) through the Global Installation Database
(“GID”).

7.7 Warranties and Other Support Obligations.

(a) Promethean Standard Warranty. Promethean provides a standard Customer
warranty with all Products sold by authorized Business Partners. The current
version of the Promethean Standard Warranty and warranty process and procedures
from time to time can be found on the Partner Portal. The Business Partner shall
not be entitled to amend the terms of the Promethean Standard Warranty. If the
Business Partner purports to amend

 

      ¨       ¨     Business Partner   DD     Promethean   LW Revised 2/2011  
CONFIDENTIAL   Page 9



--------------------------------------------------------------------------------

EDUCATION BUSINESS PARTNER AGREEMENT

 

the terms of the Promethean Standard Warranty or offers separate warranty
services for the Products then the Business Partner acknowledges that it does so
at its own risk and the Business Partner shall indemnify Promethean for any and
all claims, damages or lawsuits (including Promethean’s reasonable attorneys’
fees and costs) or liabilities arising out of such actions. In the event the
Business Partner offers separate warranty services for any Product, Promethean
shall only be responsible for providing the Customer with Promethean’s Standard
Warranty protections.

The Customer may be entitled to receive an extension of the Standard Warranty on
certain eligible Products under Promethean’s ActivCare Warranty (see the
Promethean ActivCare Warranty-at-a-Glance Matrix found in the Partner Portal for
the eligible Products). In order for the Customer to receive the extension, the
eligible Product must be registered by the Business Partner or the Promethean
Certified Installer through the GID. Business Partner shall ensure that all
Products eligible for the extension of the Standard Warranty are registered. The
terms and conditions for registration can be found on the Partner Portal.

(b) Enhanced Warranties. Promethean shall offer the option for Customers to
purchase Enhanced Warranty services under Promethean’s ActivCare Plus Warranties
which provide for coverage beyond the Promethean Standard Warranty and beyond
Promethean’s ActivCare Warranty. The Enhanced Warranties are Products that may
be purchased by the Business Partner in accordance with Section 6 hereof and
then resold to Customers pursuant to the terms of this Agreement. In order for
the Customer to receive the Enhanced Warranty services, the Enhanced Warranties
must be activated for each Product for which the Customer purchased an Enhanced
Warranty. The Business Partner shall ensure that the Products are registered and
that the Enhanced Warranties for those Products are activated by either the
Business Partner or the Promethean Certified Installer (if different from the
Business Partner) through the Global Installation Database (“GID”). The terms
and conditions for registration and activation can be found on the Partner
Portal.

The Business Partner shall not be entitled to amend, modify or alter the terms
of the Enhanced Warranties in any way. If the Business Partner purports to
amend, modify or alter the terms of the Enhanced Warranties or offers separate
warranty services for any Product, then the Business Partner acknowledges that
it does so at its own risk and the Business Partner shall indemnify Promethean
for any and all claims, damages or lawsuits (including Promethean’s reasonable
attorneys’ fees and costs) or liabilities arising out of such actions. In the
event the Business Partner offers separate warranty services for any Product,
Promethean shall only be responsible for providing the Customer with
Promethean’s Standard Warranty protections.

(c) Warranty Support Obligations. In order to assist Promethean in providing
Customers with appropriate Product warranty and support to enhance the Customer
experience, the Business Partner will procure the accurate completion and timely
submission of the following information to Promethean monthly: Product serial
numbers, Product details, End User’s name, address, and e-mail contact, and the
installation engineer’s name or company name. Such reporting will be made
through the GID or any alternative method determined by Promethean in its sole
discretion from time to time.

(d) Business Partner will notify Promethean of any comments, suggestions,
complaints, technical issues, or concerns from Customers regarding the Products.

(e) Business Partner will promptly provide all reasonable support and assistance
requested by Promethean (at Promethean’s expense) in case of a Product recall or
safety related issue regarding the Products.

(f) Business Partner will provide reasonable support and information as
requested by Promethean or its authorized hardware support providers to enable
them to carry out warranty support to Customers.

 

      ¨       ¨     Business Partner   DD     Promethean   LW Revised 2/2011  
CONFIDENTIAL   Page 10



--------------------------------------------------------------------------------

EDUCATION BUSINESS PARTNER AGREEMENT

 

7.8 Background Checks for Employees Who Enter Onto Customer Sites. The Business
Partner shall ensure that a criminal background check is conducted every twelve
(12) months on each employee, representative, or agent of the Business Partner
who shall enter onto any Promethean Customer site to perform any services with
respect to the Promethean Products, including but not limited to training and
installation.

7.9 Obligations related to the Sale of Channel One News InterActiv Products.

(a) The Business Partner shall ensure that it presents the Customer with the
applicable Channel One News InterActiv Subscription Agreement (On-Demand or
Simultaneous Playback or both if applicable) for review and signature prior to
submitting the purchase order to Promethean.

(b) Business Partner agrees that it will not alter or amend the Channel One News
InterActiv Agreement(s) without the express prior written approval of
Promethean.

(c) Because the Channel One News Interactive Product has specific installation
requirements including the installation of a Channel One InterActiv Headend at
the school or district level as well as the installation of the InterActiv
Player on each Designated Computer, the Business Partner agrees to ensure that
the Channel One News InterActiv Product is installed by a Promethean Certified
Installer and that such Certified Installer has completed the Channel One
training provided by Promethean through Promethean’s Certified Installer portal.
If the Business Partner is not itself a Promethean Certified Installer, the
Business Partner will ensure that it provides the contact information of a third
party Promethean Certified Installer to the Customer.”

(d) If Promethean offers a special incentive program otherwise known as a
“SPIFF” to encourage the Business Partner’s sales representatives to promote and
sell the Channel One News InterActiv Products, the Business Partner agrees to
pass through and distribute 100% of the SPIFF to the applicable sales
representative(s). In other words, the Business Partner agrees not to hold back
a percentage of the SPIFF for the Business Partner itself.

8. INTELLECTUAL PROPERTY RIGHTS. The Business Partner acknowledges and agrees
that:

(a) All right, title and interest in the intellectual property contained in or
relating to the Products, including all copyrights, patents and trade secrets
and other Confidential Information or materials therein including, but not
limited to, all documentation and manuals relating thereto, are and shall as
between the parties remain the sole and exclusive property of Promethean;

(b) The Business Partner shall take all actions and execute all documents, at
Promethean’s expense and as Promethean may reasonably request, to effect the
acknowledgement of ownership contained herein and to secure, maintain and defend
for Promethean’s own benefit all rights therein;

(c) All right, title and interest in and to Promethean Marks shall be the
exclusive property of Promethean. Subject to meeting the approval requirements
set forth in the Partner Portal, the Business Partner: shall not: (1) use
registered or unregistered trademarks similar to or incorporating Promethean’s
Marks; (2) create a unitary composite mark involving any of the Promethean
Marks; (3) remove, alter or otherwise tamper with any trademarks, trade names,
logos, numbers or other means of identification on the Promethean Products or
the packaging of the Promethean Products which come into the Business Partner’s
possession, custody or control; (Business Partner may put its name and number on
the Products so long as it does not cover or alter the Promethean names, logos
or trademarks on the Products and upon the prior written approval of
Promethean’s Vice President of Channels); or (4) make a statement in any
advertising material and promotional literature produced by or for it in
connection with the Promethean Products as to the ownership of any relevant
Intellectual Property used or referred to therein;

 

      ¨       ¨     Business Partner   DD     Promethean   LW Revised 2/2011  
CONFIDENTIAL   Page 11



--------------------------------------------------------------------------------

EDUCATION BUSINESS PARTNER AGREEMENT

 

(d) Its utilization of the Promethean Marks will not create in it, nor will it
represent it has, any right, title or interest in or to such Promethean Marks
other than the rights expressly granted in this Agreement. The Business Partner
agrees not to do anything contesting or impairing any rights of Promethean as to
the Promethean Marks;

(e) All Proprietary Materials shall remain the property of Promethean; and

(f) The Business Partner may suggest features or improvements for the Products
or ideas for additional Products. Such information and suggestions and any
Product modification or improvement whether implemented or not resulting from
such information or suggestion by the Business Partner shall be the sole
property of Promethean. For the avoidance of doubt, the Business Partner retains
all interest and title to their existing intellectual property and to any
products developed independently by the Business Partner or a third party that
the Business Partner may bundle with Promethean’s Products.

9. MUTUAL NON-SOLICITATION. Throughout the Term and for a period of twelve (12)
months thereafter, neither party (unless agreed to in writing by both parties)
shall directly or indirectly, on behalf of any firm or person, solicit or seek
to hire away any current employee, agent or contractor who was employed or
engaged by the other party as of the Termination Date or within the last twelve
months of the Termination Date and with whom the other party had material
contact with as a result of and in connection with the parties’ business
relationship. This restriction does not apply to the hiring of any current
employee, agent or contractor who responds to a publication or placement of a
classified advertisement in a general publication or applies through a generally
accessible website without any notification of available positions or prompting
to apply by the other party. The hiring of persons responding to such
advertisements shall not be deemed to be a breach of this Section 9.

10. ADDITIONAL REPRESENTATIONS AND WARRANTIES OF THE BUSINESS PARTNER. The
Business Partner represents and warrants that:

(a) The Business Partner has full power and authority to enter into and fully
perform its obligations under this Agreement;

(b) The execution of this Agreement does not violate any contract or obligation
existing between the Business Partner and any third party;

(c) The Business Partner shall perform its duties and obligations under this
Agreement in a manner that will preserve the reputation of Promethean and the
Products; and

(d) No litigation, arbitration, investigation or other proceeding of or before
any court, arbitrator, governmental or regulatory official, body or authority,
is pending, or to the knowledge of the Business Partner, threatened, against the
Business Partner which could materially and adversely affect the Business
Partner, its operations, or the transactions contemplated by this Agreement, nor
is the Business Partner aware of any basis for any litigation, arbitration,
investigation or proceeding regarding the same.

11. MUTUAL INDEMNIFICATION.

(a) By the Business Partner. The Business Partner shall be solely responsible
for, and shall defend, indemnify and keep indemnified and hold Promethean
harmless from and against any and all claims, damages or lawsuits (including
Promethean’s reasonable attorneys’ fees and costs) or liabilities arising out of
acts or omissions of the Business Partner, its employees, Sales Representatives,
and agents (1) in the performance of its obligations under this Agreement, (2)
in breach of the obligations of the Business Partner under this Agreement and
(3) in amending, modifying, or altering terms of any of Promethean’s warranties
including its Standard Warranty, extended, or Enhanced Warranties or offering a
separate warranty for any Product.

 

      ¨       ¨     Business Partner   DD     Promethean   LW Revised 2/2011  
CONFIDENTIAL   Page 12



--------------------------------------------------------------------------------

EDUCATION BUSINESS PARTNER AGREEMENT

 

(b) By Promethean. Promethean agrees to indemnify and hold the Business Partner
harmless from and against any and all damages and costs or liabilities arising
out of acts or omissions of Promethean, its employees, its affiliates, Sales
Representatives, and agents (1) in the performance of its obligations under this
Agreement; (2) in breach of the obligations of Promethean under this Agreement;
and (3) as a result of a claim asserted by any person or entity, that the
Products or the use of the Promethean Marks in accordance with this Agreement
infringes the intellectual property rights of any third party.

(c) General Procedures. Any indemnification provided pursuant to the foregoing
provisions shall include the payment of all reasonable attorneys’ fees and other
costs incurred by the indemnified party in defending any such claim. The
indemnified party shall promptly inform the indemnifying party in writing of any
such claim, demand or suit and shall fully cooperate in the defense thereof. The
indemnified party will not agree to the settlement of any claim, demand or suit
prior to the final judgment thereon without the consent of the indemnifying
party, whose consent will not be unreasonably withheld. The indemnified party
shall not by any act or omission, admit liability or otherwise prejudice or
jeopardize the indemnifying party’s actual or potential defense to any claim.
The said indemnity is subject to the indemnified party’s duty to mitigate all of
its said costs, expenses, damages or liabilities.

12. CONFIDENTIALITY AND NON-DISCLOSURE. Each party acknowledges and agrees that:

(a) As a result of the parties’ business relationship, the parties will become
knowledgeable about, or come into possession of, Confidential Information. The
parties acknowledge and agree that if Confidential Information was to be
divulged or to become known to any competitor of Promethean or the Business
Partner or to any other person outside the employ of Promethean or the Business
Partner, then the other party would be harmed, and that the parties have entered
into this Agreement in part to guard against such potential harm.

(b) Neither party will use any Confidential Information except for the purposes
of this Agreement and will not disclose such Confidential Information or make it
available to third parties except, in relation to Promethean’s Confidential
Information, as approved by Promethean in writing to those having a need to
access such Confidential Information in connection with the performance of this
Agreement or as required by law.

(c) The Business Partner also agrees to obtain from each Sales Representative a
confidentiality agreement that fulfills all of the obligations of this Agreement
prior to disclosing to or permitting the Sales Representative access to any
Confidential Information.

(d) With respect to any Confidential Information not qualifying for protection
under the law as a trade secret, the covenant contained in this Section shall be
binding upon the parties during the Term of this Agreement and for the two (2)
year period following the Termination Date (“Effective Period”). During the
Effective Period, the parties agree not to disclose any Confidential Information
unless allowed herein or required to disclose such information by law. The
parties may not, under any circumstances, disclose Confidential Information
qualifying for protection as a trade secret under O.C.G.A. § 10-1-761(4) for so
long as that information remains a trade secret unless required by law. Each
party agrees to notify the other within three (3) business days of the receipt
of any court order, subpoena, or other legal process demanding disclosure of the
other’s Confidential Information so as to allow the other party to seek a
protective order or other appropriate remedy.

(e) The Business Partner agrees that all Promethean Confidential Information and
all records, documents and materials relating Promethean Confidential
Information, shall be and remain the sole and exclusive property of Promethean.

 

      ¨       ¨     Business Partner   DD     Promethean   LW Revised 2/2011  
CONFIDENTIAL   Page 13



--------------------------------------------------------------------------------

EDUCATION BUSINESS PARTNER AGREEMENT

 

(f) The parties agree that they will suffer irreparable damage and injury and
will not have an adequate remedy at law in the event of any breach by the other
party of this section. Accordingly, in the event of a breach or of a threatened
or attempted breach by the other party, in addition to all other remedies to
which the party is or may be entitled to under law, in equity, or otherwise, the
party shall be entitled to a temporary restraining order and permanent
injunction (without the necessity of showing any actual damage) or a decree of
specific performance of the provisions of this section and no bond or other
security shall be required in that connection.

13. EARLY TERMINATION.

 

13.1 By Either Party. This Agreement may be terminated immediately by a party by
written notice to the other party if:

(a) The other party commits any irremediable material breach of any provision of
this Agreement;

(b) The other party commits any remediable material breach of any provision of
this Agreement and fails to remedy such breach within thirty (30) days from
service of a notice specifying the breach and requiring it to be remedied; or

(c) The other party ceases to carry on its business, becomes insolvent, files a
petition in bankruptcy, resolves to wind-up its business, has receiver or
trustee appointed over the whole or any part of its assets without its consent
and such appointment is not dismissed within thirty (30) days, or if the other
party is generally unable to pay its debts.

13.2 By Promethean. This Agreement may be terminated immediately by Promethean
upon thirty (30) days written notice to the Business Partner for any reason or
for the following reasons:

(a) The Business Partner, or any of its officers or directors is either: (i)
charged with the commission of any act of fraud, theft, embezzlement, financial
dishonesty, felony, or criminal act involving moral turpitude; or (ii) a party
to any Customer or governmental investigation which Promethean determines has or
will cause damage to Promethean’s reputation;

(b) The Business Partner fails to adhere to the terms of any PIP established by
Promethean in accordance with Section 5.3 of this Agreement;

(c) The Business Partner’s fails to submit timely forecasts and/or reports
required under Section 7.1 of this Agreement on more than three (3) occasions
during the Term;

(d) The Business Partner transfers (or attempts to transfer) either: (i)
substantially all of the Business Partner’s assets; or (ii) more than fifty
percent (50%) of the Business Partner’s outstanding capital stock, to any
competitor of Promethean as determined by Promethean in its reasonable
discretion, or engages in any other similar transaction;

(e) The Business Partner challenges the validity of or Promethean’s title to any
of its intellectual property rights; or

(f) The Business Partner poses a credit risk in Promethean’s reasonable judgment
which cannot be remedied by advanced payments or cash on delivery.

 

      ¨       ¨     Business Partner   DD     Promethean   LW Revised 2/2011  
CONFIDENTIAL   Page 14



--------------------------------------------------------------------------------

EDUCATION BUSINESS PARTNER AGREEMENT

 

14. RIGHTS UPON TERMINATION. Upon termination of this Agreement for any reason:

(a) Within five (5) business days, the Business Partner will provide to
Promethean a complete list of its inventory of Promethean Products by quantity,
type and condition of sale. Promethean will have fifteen (15) business days from
the date of receipt of the list from the Business Partner to notify the Business
Partner whether Promethean will purchase any or all of the inventory at mutually
agreeable prices (“Notice of Intent to Purchase”). Promethean shall have a
period of thirty (30) days from the date of the Notice of Intent to Purchase to
complete the purchase. Any Products that Promethean does not purchase may be
sold by the Business Partner to Customers who are end users of the Products
only; not to resellers or wholesalers. All Promotional Materials in the
possession of the Business Partner, shall be returned to Promethean together
with a notarized certificate establishing that no Promotional Material stock,
Confidential Information, or other Proprietary Materials remain with the
Business Partner; however, nothing herein requires the Parties to erase any
Confidential Information that is in an archived computer backup system in
accordance with their respective security and/or disaster recovery procedures
and the Parties may each retain copies of the Confidential Information to the
extent required to comply with legal, regulatory or internal documentation
retention requirements, which Confidential Information shall remain under the
requirements, terms and conditions governing Confidential Information as agreed
herein;

(b) The Business Partner shall immediately pay all outstanding unpaid Promethean
invoices, which shall become immediately payable by the Business Partner in
respect of Products ordered prior to the termination of this Agreement but for
which an invoice has not been submitted;

(c) Any transitional business post-termination shall be at Promethean’s sole
discretion the terms of which shall be outlined in a separate written agreement
between the parties.

(d) The Business Partner shall cease to use all Promethean Marks and other
Proprietary Materials to promote, market or advertise the Products other than
for the purposes of selling Products for which Promethean has not exercised its
right of repurchase pursuant to Section 14(a) above; and

(e) The Business Partner shall provide Promethean with all necessary information
concerning outstanding or prospective orders by Customers which Promethean or
any new business partner may wish to meet.

The termination of this Agreement shall be without prejudice to the rights of
the parties accrued up to the date of such termination. Upon termination, all
rights granted to the Business Partner shall cease and revert back to
Promethean. The following provisions of this Agreement shall survive
termination: Sections 7.5, 9, 11, 12, 14, 22 and

23.

15. NOTICES. Unless otherwise set forth in this Agreement, all notices shall be
in writing and sent by first class mail, or delivered by hand on a business day
to the receiving party. Any such notice shall be deemed to be duly served: (a)
if delivered personally, on the date of delivery or, if not a business day, on
the next business day; (b) if sent by first class mail, five (5) business days
following the date of posting. All notices to Promethean shall be to the address
listed in the introductory paragraph to this Agreement, “Attn: CEO,” and with a
copy (which shall not constitute notice) to Promethean, Inc., Attn: Head of
Legal, North America, 1165 Sanctuary Parkway, Suite 400, Alpharetta, Georgia
30009. All notices to the Business Partner shall be at the address set out in
this Agreement. Either party may change its address by giving notice in the
manner provided in this Section 15.

16. FORCE MAJEURE. Neither party shall be under any liability to the other or
any other party in any way whatsoever for destruction, damage or delay arising
out circumstances beyond its reasonable control. Notwithstanding the foregoing,
each party shall use all reasonable means to continue to perform, or resume
performance of, such obligations hereunder for the duration of such force
majeure.

 

      ¨       ¨     Business Partner   DD     Promethean   LW Revised 2/2011  
CONFIDENTIAL   Page 15



--------------------------------------------------------------------------------

EDUCATION BUSINESS PARTNER AGREEMENT

 

17. ASSIGNMENT. Neither party may assign all or part of its benefits or
obligations of this Agreement to any third party without the prior written
consent of the other. However, either party may freely assign its rights under
this Agreement to any affiliate of such party under common control.

18. EXPORT. The Business Partner agrees to comply fully with all Export Laws to
assure that neither the Products nor any direct product thereof are either: (a)
exported, directly or indirectly, in violation of Export Laws; or

(b) are intended to be used for any purposes prohibited by Export Laws.

19. DISPUTE RESOLUTION. The parties will attempt in good faith to resolve any
controversy or claim arising out of or relating to the specific terms of this
Agreement or any breach of this Agreement promptly through informal negotiation.
With the exception of a dispute as to nonpayment, if the matter in controversy
is not resolved through informal negotiation within thirty (30) days of
initiation of such negotiation, the controversy or claim shall be finally
settled by binding arbitration to be conducted in Atlanta, Georgia as follows:
There shall be one arbitrator who shall be selected by agreement of the parties,
or failing agreement on the selection, who shall be selected in the manner
determined by the American Arbitration Association. The arbitrator shall
determine the matters in controversy in accordance with the internal Laws of the
State of Georgia, without giving effect to the principles of conflict of laws
thereof. Any award in such arbitration shall be in writing specifying the
factual and legal basis therefore, and shall be final and binding upon the
parties. Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. The costs of arbitration (including any
required travel and lodging expenses incurred by the arbitrator) shall be borne
equally by the parties. With respect to a dispute as to nonpayment, if the
dispute is not resolved through informal negotiation, Promethean may seek to
recover payment by whatever means the law allows.

20. HEADINGS. The section headings in this Agreement are inserted for ease of
reference only and shall not affect the construction or interpretation of this
Agreement.

21. RELATIONSHIP BETWEEN PROMETHEAN AND BUSINESS PARTNER. The relationship of
Promethean and the Business Partner established by this Agreement is that of
independent contractors, and nothing contained in this Agreement shall be
construed to give either party the power to direct and control the day-to-day
activities of the other party, create a relationship between the parties as
partners, joint venturers or agency, employer/employee or otherwise as
participants in a joint or common undertaking, or allow the Business Partner to
create or assume any obligation on behalf of Promethean for any purpose
whatsoever. No franchise is intended or created by the relationship between
Promethean and Business Partner.

22. ENTIRE AGREEMENT; SEVERABILITY; WAIVER; RELEASE.

(a) Entire Agreement. This Agreement, together with all exhibits, schedules, and
any attachments thereto supersedes and terminates any arrangement, undertaking,
understanding, promise or agreement made or existing between the parties
regarding the same purpose prior to or simultaneously with this Agreement,
including, without limitation, the Original Agreement, and constitutes the
entire understanding between the parties. No amendment or modification of this
Agreement shall be made except in writing and signed by both parties. In the
event of a conflict between the terms of this Agreement and any terms or
conditions relating to the sale of Products or Promethean Policies contained in
or set out on the Partner Portal, the terms of this Agreement shall prevail.

(b) Severability. If any term or provision in this Agreement shall be held by
any judicial, arbitral, regulatory, or other public authority of competent
jurisdiction to be illegal, invalid, void, voidable, or unenforceable it will to
that extent omitted and the validity or enforceability of the remainder of this
Agreement shall not be affected.

 

      ¨       ¨     Business Partner   DD     Promethean   LW Revised 2/2011  
CONFIDENTIAL   Page 16



--------------------------------------------------------------------------------

EDUCATION BUSINESS PARTNER AGREEMENT

 

(c) Waiver. The failure by either party to enforce at any time or for any period
any one or more of the terms or conditions of this Agreement shall not be a
waiver of them or of the right at any time subsequently to enforce all terms and
conditions of this Agreement.

23. GOVERNING LAW. This Agreement has been made in and shall be construed in
accordance with the Laws of the state of Georgia.

[SIGNATURES ON FOLLOWING PAGE]

 

      ¨       ¨     Business Partner   DD     Promethean   LW Revised 2/2011  
CONFIDENTIAL   Page 17



--------------------------------------------------------------------------------

EDUCATION BUSINESS PARTNER AGREEMENT

 

[EDUCATION BUSINESS PARTNER AGREEMENT SIGNATURE PAGE]

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

Promethean Inc.

 

 

       By:  

/s/ Louise Ward

      

 

Name:   Louise Ward      Title:   VP of Finance Business Partner:       
Computer Software Innovations, Inc. dba CSI Technology Outfitters  

 

       By:  

/s/ David Dechant

      

 

Name:   David Dechant      Title:   CFO  

 

      

Address: 900 E. Main St.

      

      Suite T

      

      Easley, SC 29640

      

 

      ¨       ¨     Business Partner   DD     Promethean   LW Revised 2/2011  
CONFIDENTIAL   Page 18